Case 1:18-cr-00363-RM Document 94 Filed 03/11/19 USDC Colorado Page 1 of 4

IN THE UNITED SATES DISTRICT COURT

Me

FOR THE DISTRICT OF COLORADO

 

 

Criminal Action No. {¥ -C vr - 09365 -~RM . -
s S pe FI L E D court
NITED STATES DISTRI
a y DENVER, COLORADO
UNITED STATES OF AMERICA, 4.
: , ~ .. PRE . etre \ MAR Ti 2019 ,
. Plaintiff, EY P. COLWELL
7 JEFFR CLERK
V.
1. MIGUEL ANTONIO GARCIA
ne \- ~ ~ %
Defendant . .. . . a

PA AM . \N

 

MOTION TO Y15c (25.0 Lo Lhe DetendarH

 

 

rn TS
All Covermgat * Detective etn ced soos yotes. * Video Fron higutr Sore
we From P-l-/¢. vy BQ Gee we LS ut

me AOL,

- Comes pont the Fond aat Miguel Agatcia Pro> SE,

rable Coact fat
Lalernn tt and Defectice Dames catty — fa Chare AAY
Gud all notes pertaniag to the delerdAart? C&S. Any

addtional jafoemation Not uscd in trial. Vidio Lape Frone
/1q “ere store, Lrom W-ll-/8, Aas Grounds for this Motroan

The Wot er dard States gud averc as fellows?

 

 

 

 

Pupiag trial gover nual La Sead WA ac chee hina iclle dee
ot. “false Lali din ee 7 aa / False Lazo Lah 4/1

Caller (6 Us Coda 8 3500 . DéEm aups for |
ficaduction ot State eports ot (wit re sSe o>

: in
oa Actusers ace tnd fl

é c
Chicas aad ¢vidince AP ainst dofen daa £-

     
  

  

      

alae! Of

 

 

é C ‘scl, ectally
artiul patocey euldlen cé fa_f Qt. fo SSC ITO 4 fo
the detin be. Brachy Matieral is ¢vidlarce ‘Ake los Cuter

 

is peguited to ais close under ths rule jnglakes ANY widen ce
Aavorable 49 the actused - tvidiace That goes fowards
heg atiag a tfendants gully or Cred bli ty OK A wits SF.
Case 1:18-cr-00363-RM Document 94 Filed 03/11/19 USDC Colorado Page 2 of 4

i ee mai

2Ttence. lnder this Lule, anol pre judlece her La sted,

Hhe_gvideace will be Sappceisid The evideace will fg, Kapeeersec!
evidence

 

 

 

fps toh uhiethee the fica tecutic Kagas the
Wass his fos£2 55100 yar gies OL not us

hor

  
     

[Hevwevideteaa- we helen co. *The Sa PLL pte Coict abe
That ”™ £ERYocecutien fas a. Constitutiong ( duty +b

Histloses € wey les V. whtley S17 MS. “l/G 1434(1955) -

En
Sk ps

Z. - De bendant also fegust all eu deae Lndigat peat 5
fae tos / state Wind $ frou. friaf to frepere for fictere
We foray AS soon as possble. As well ag all frantriytls. .

fro nm the trial,

Feet phages

3, Pe lenes believes with Evidince Ho f- used 14 Trial

OF otis Closed’ to Jar the out Come of drial, would
have beonrr diffe rat. \ .
yom, ey voy \ ‘ _
© So: thir for Tn Jesus Name the. - delerdaict
pray $ that Ft heliet Reg wsted be joe
ong Lor an other andl pe. rele

the Court may deem just and proper <

Less ect Lull: Submited’ this O77 Hey |
or “Yeses L0G mos a, .

Wg uc! Gace a
N. A Ges or
dandy Co.-Foess

. © E WAIL: Garcia, Vrs Us @ ginwil Coe.

.

"

yu
a

 

Case 1:18-cr-00363-RM “Document 94 FIESUSITI7IT USDC Colorado Page 3 of 4

~

tite

PEE PUTED a

UA fe tenftogytgtgeeeey tgp tpy tpg Happ tteagtpatecfeaptpeteaytty

E855 Ablog 0/2) wnurg

+S tbl /ob
SO/-Y woo?

PIMC PND 5) [yA LAA LY

OL 00g woly payrey

 

 

 

a

v 610Z/20/€0
a

+ OSS 0$
&

m SBS8PSSLH/LO

 

AGO 3479}

TVW SINIVLIO

e1eog i) é vs oti
oi Prel Avo ‘Nv og lf
$lo- NE hh 4E

ppl aly efuy jal yi |

!
- wend .
Case 1:18-cr-00363-RM “Document 94 Filed OS/T1/19 “USDC Colorado Page 4 of 4
